                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               § CASE NUMBER 1:20-CR-00055-TH
v.                                             §
                                               §
                                               §
JAKE ELLIS DAUGHTRY (1)                        §
JOSEPH ELLIS DAUGHTRY (2)                      §
KIP WILLIAM DAUGHTRY (3)
SANDRA MILLER DAUGHTRY                  (4)
JORDAN LEE KING (5)
TANNER JOHN JORGENSEN (6)
AUSTIN WAYNE DIAL (7)
JESSE LEE HACKETT (8)


                               SCHEDULING ORDER

      It is ORDERED:

                   I. PRETRIAL DISCOVERY AND INSPECTION

      A.     Within five (5) days after the arraignment, or date of receipt of this order by

the Defendant, whichever occurs first, the United States Attorney or Assistant United

States Attorney prosecuting the case (hereinafter collectively "United States Attorney")

and the Defendant's attorney shall confer; whereupon, the United States of America

(hereinafter "the Government") shall:

      (1)    Permit Defendant's attorney to inspect and copy or photograph any relevant
             written or recorded statements or confessions made by the Defendant, or
             copies thereof, within the possession, custody or control of the Government,
             the existence of which is known, or by the exercise of due diligence may
             become known, to the attorney for the Government;

      (2)    Permit Defendant's attorney to inspect and copy or photograph that portion
             of any written record containing the substance of any relevant oral statement

                                        Page 1 of 5
      made by the Defendant whether before or after arrest in response to
      interrogation by any person then known to the Defendant to be a Government
      agent;

(3)   Permit Defendant's attorney to inspect and copy or photograph any recorded
      testimony of the Defendant before a grand jury which relates to the offense
      charged;

(4)   Disclose to Defendant's attorney the substance of any other relevant oral
      statement made by the Defendant whether before or after arrest in response
      to interrogation by any person then known by the Defendant to be a
      Government agent if the Government intends to use that statement at trial;

(5)   Disclose to the Defendant any copy of the Defendant's prior criminal record,
      if any, as is within the possession, custody, or control of the Government, the
      existence of which is known, or by the exercise of due diligence may become
      known, to the attorney for the Government, including the Federal Bureau of
      Investigation Identification Sheet;

(6)   Permit Defendant's attorney to inspect and copy or photograph books, papers,
      documents, photographs, tangible objects, buildings or places, or copies or
      portions thereof, which are within the possession, custody or control of the
      Government, and which are material to the preparation of the Defendant's
      defense or are intended for use by the Government as evidence in chief at the
      trial, or were obtained from or belong to the Defendant;

(7)   Permit Defendant's attorney to inspect and copy or photograph any relevant
      results or reports of physical or mental examinations, and of scientific tests
      or experiments made in connections with the case, or copies thereof, within
      the possession, custody or control of the Government, the existence of which
      is known, or by the exercise of due diligence may become known to the
      attorney for the Government, and which are material to the preparation of the
      defense or are intended for use by the Government as evidence in chief at the
      trial;

(8)   With the exception of Giglio material, permit Defendant's attorney to inspect,
      copy or photograph any evidence within the ambit of Brady v. Maryland
      (evidence which might tend to exculpate Defendant, mitigate punishment, or
      impeach testimony which may be determinative of Defendant's guilt or
      innocence). Unless good cause is shown, Giglio material must be provided
      to the Defendant’s attorney at least three (3) days prior to trial;



                                Page 2 of 5
       (9)    Disclose to Defendant's attorney evidence of the Defendant's other crimes,
              wrongs, or acts which -- although inadmissible to prove the Defendant's bad
              character -- the Government believes to be admissible for other purposes,
              such as proof of motive, opportunity, intent, preparation, plan, knowledge,
              identity or absence of mistake or accident, concerning the instant charge; and

       (10)   Disclose to Defendant's attorney a written summary of testimony the
              Government intends to use under Rules 702, 703, or 705 of the Federal Rules
              of Evidence, during its case in chief at trial, including witness opinions, bases
              and reasons therefor, and the witnesses' qualifications.


       B.     If, in the judgment of the United States Attorney, it would not be in the
interests of justice to make any one or more disclosures set forth in paragraph "A" and
requested by Defendant's counsel, the declination shall be in writing, directed to
Defendant's counsel, and signed personally by the United States Attorney, specifying the
types of disclosures that are declined. If the Defendant seeks to challenge the declination,
Defendant shall proceed pursuant to paragraph "C" below.
       C.     If additional discovery or inspection is sought, Defendant's attorney shall
confer with the appropriate United States Attorney within ten (10) days of the arraignment,
or date of receipt of this Order by the Defendant, whichever occurs first, with a view to
satisfying these requests in a cooperative atmosphere without recourse to the Court. The
request may be oral or written and the United States Attorney shall respond in a like
manner.


       D.     In the event Defendant thereafter moves for additional discovery or
inspection, Defendant's motion shall be filed within twenty (20) days after the arraignment,
or date of receipt of this order by the Defendant, whichever occurs first. It shall contain:


       (1)    the statement that the prescribed conference was held;
       (2)    the date of said conference;
       (3)    the name of the United States Attorney with whom conference was held; and
       (4)    the statement that agreement could not be reached concerning the discovery
              or inspection that is the subject of Defendant's motion.

                                         Page 3 of 5
                The court cautions counsel that filing unnecessary motions may result in imposition
of sanctions. Counsel are to present by motion only genuine issues actually in dispute
which counsel are unable to resolve in conference.


                E.               Upon Government's compliance with the provisions of paragraph "A" of this
Order, the Defendant shall permit the Government to inspect and copy or photograph:


                (1)              Books, papers, documents, photographs, tangible objects, or copies or
                                 portions thereof, which are within the possession, custody, or control of the
                                 Defendant and which the Defendant intends to introduce as evidence in chief
                                 at the trial; and

                (2)              Any results or reports of physical or mental examinations and of scientific
                                 tests or experiments made in connection with the particular case, or copies
                                 thereof, within the possession or control of the Defendant, which the
                                 Defendant intends to introduce as evidence in chief at the trial or which were
                                 prepared by a witness whom the Defendant intends to call at the trial when
                                 the results or reports relate to that witness' testimony.


                F.               Any duty of disclosure and discovery set forth in this Order is a continuing
one.
                G.               Any disclosure granted by the Government pursuant to this Order of material
within the purview of FED.R.CRIM.P. 16(a)(2) and 16(b) and FED.R.EVID. 404(b) shall be
considered as information requested by the Defendant and granted by the court.


                                             II. OTHER DEFENSES, OBJECTIONS AND REQUESTS
                Pursuant to FED. R. CRIM. P. 12(c), the Court requires that any defense, objection or
request capable of determination without trial of the general issue1 be raised by written

                 1
                     These matters include all matters listed in RULES 12 (b), 12.1, 12.2, 12.3, 14, 15 and 16, FED. R. CRIM. P., and include, without limitation, (1) defects in institution of prosecution; (2) defects in
indictment or information; (3) suppression of evidence; (4) alibi; (5) insanity or mental condition; (6) defense based on public authority; (7) discovery; (8) depositions; (9) selective or vindictive prosecution; (10)
outrageous Governmental misconduct; (11) misjoinder; (12) pre-indictment delay; (13) speedy trial; (14) prejudicial publicity; (15) lack of personal jurisdiction; (16) Posse Comitatus Act, 18 U.S.C. 1385; (17)
recantation as a defense to perjury; (18) limitations; (19) double jeopardy; (20) multiple sentencing; and (21) immunity. If Federal Rules of Criminal Procedure, a federal statute, or other order of the court establishes
an earlier deadline than established in this order, the earlier deadline shall govern the parties.

                                                                                                 Page 4 of 5
motion in the form required by FED. R. CRIM. P. 47. Any such motion shall be filed within
30 days from date of this order, and the Government shall respond within 10 days after
being served, unless the Court by separate order (e.g., an “Order Setting Final Pre-Trial
and Trial” or similar order) establishes an explicit deadline for filing and responding to a
particular type of motion. When specific deadlines established by separate court order
conflict with general deadlines stated above, the separate order shall prevail and govern the
parties.


                                      III. COMPLIANCE
       Failure to provide discovery and observe deadlines established in this order may
result in imposition of sanctions. Failure to raise defenses or objections, or to make
requests in accordance with Sections I and II shall constitute waiver thereof, but the court
for cause shown may grant relief from the waiver.

           SIGNED this 20th day of July, 2020.




                                                   _________________________
                                                   Zack Hawthorn
                                                   United States Magistrate Judge




                                           Page 5 of 5
